In two proceedings pursuant to CPLR article 78 (1) the first inter alia to review an assessment made to finance certain sewer improvements and (2) the second inter alia to review an assessment made to finance certain water district improvements, the appeals are from two judgments of the Supreme Court, Dutchess County (one in each proceeding), both entered March 25, 1975, which, inter alia, granted the petitions and annulled the respective assessments. Judgments affirmed, without costs or disbursements. Under the facts herein and the applicable law, Special Term was warranted in reaching the conclusions that it did. Gulotta, P. J., Hopkins, Latham, Cohalan and Hawkins, JJ., concur.